Citation Nr: 0627136	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability of the 
lower extremities due to a "pinched nerve."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
2001.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Roanoke, Virginia (RO).  The Board remanded the claim to the 
RO for further development in November 2003 and in August 
2005.  The case is again before the Board for adjudication.


FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a current diagnosis of a disability of the lower 
extremities due to a "pinched nerve."


CONCLUSION OF LAW

A disability of the lower extremities due to a "pinched 
nerve" was not incurred in military service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a disability of the lower extremities 
due to a "pinched nerve," VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  The duty to notify provisions were satisfied 
prior to initial adjudication by a letter dated in July 2001, 
and subsequent to remand by a letter dated in March 2004.  
See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claim and 
the Board's remand instructions were substantially complied 
with.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including diseases of the nervous system, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran's service medical records include two reports 
that are relevant to a potential nerve condition of the legs.  
An emergency care and treatment report dated in May 1985 
stated that the veteran complained of lower back pain 
radiating into his lower legs for the previous 10 hours.  The 
assessment was sciatica.  An outpatient clinic report dated 
in August 1985 stated that the veteran complained of pain in 
his back which radiated into his lower legs for the previous 
24 hours.  The assessment was sciatica.  No other evidence of 
a nerve condition of the legs is present in the veteran's 
service medical records.

An August 2001 VA fee-based medical examination report stated 
that the veteran complained of having pain down his right 
calf and stated that he had previously received a diagnosis 
of a pinched nerve.  Examination of the bilateral legs 
revealed normal sensory sensation and the complained of 
condition of the pinched-nerve was noted as "resolved."

In the transcript of an April 2003 hearing before the Board, 
the veteran stated that he was initially told that he had a 
pinched nerve in his right leg in 1984 or 1985.  He further 
stated that he was told that he had a pinched nerve in his 
left leg during an evaluation either in Germany or Alaska 
sometime between 1987 and 1990.  The veteran reported that he 
continued to have leg pain that occurred whenever he 
exacerbated his back condition.

A July 2004 VA fee-based medical examination found no 
radiation of pain on movement in either the cervical or 
thoracolumbar spine.  The diagnosis was, in part, 
degenerative joint disease of the lumbosacral spine and the 
cervical spine.  The report stated that there was no 
peripheral nerve involvement.

An October 2005 VA neurological examination report stated 
that the veteran complained of chronic neck and back pain for 
the previous 20 years and increased leg and foot pain for the 
previous several years, without specific triggers.  The 
report stated that the veteran's claims file had been 
reviewed and that there were no specific complaints that 
suggested an entrapment neuropathy or radiculopathy.  On 
examination there were no indications of any nerve condition.  
The impression was spine scoliosis and osteoarthritis causing 
mild to moderate daily pain, with no clear signs of nerve or 
nerve root injuries.

The veteran's statements alone are not sufficient to prove 
the existence of a disability of the lower extremities due to 
a "pinched nerve."  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that he 
has a disability of the lower extremities due to a "pinched 
nerve."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Although sciatica was shown in 1985 while the veteran was in 
service, the current evidence of record shows that the 
veteran has not been diagnosed with a disability of the lower 
extremities due to a "pinched nerve."  The most recent 
medical evidence of record indicated that the veteran had no 
signs of nerve or nerve root injuries.  In fact, there is no 
competent evidence of record of neurological findings in the 
legs more recently than the 1985 service medical records, 
over 20 years ago.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Here, the competent and probative evidence shows 
the veteran does not currently have a nerve disorder and as 
such, service connection is not warranted.

As there is no current disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a disability of the lower extremities 
due to a "pinched nerve" is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


